 1                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11 ADEL ADLY SULTAN,                               Case No. 5:18-cv-2649 JVS (SPx)
                                                   Assigned to: Hon. James V. Selna
12                      Plaintiff,
                                                   ORDER TO REMAND CASE TO
13           v.                                    RIVERSIDE COUNTY SUPERIOR
                                                   COURT CASE NUMBER RIC
14 WELLS FARGO BANK, NATIONAL                      1821547
   ASSOCIATION;, DAISY LUVIANO,
15 an individual, and DOES 1 through 100,
   inclusive,                                      Complaint Filed: October 19, 2018
16
                        Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -1-
     SMRH:489954525.1                                                                  Order
 1                                           ORDER
 2           The Court, having considered the Parties’ stipulation, and finding it supported
 3 by GOOD CAUSE, hereby approves the stipulation and orders that the action is
 4 REMANDED to the Riverside County Superior Court, Case Number RIC 1821547.
 5 The Clerk of this Court shall close this case.
 6
 7 IT IS SO ORDERED.
 8
 9 Dated: April 01, 2019
10
11
                                                       JAMES V. SELNA
12
                                                UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
     SMRH:489954525.1                                                                    Order
